Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7 - 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S.  Patent No. 4,343,751.
Regarding claim 1, US’751  discloses  a  composition  comprising   clay agglomerate pellet  with  a  desired  size, such  as  about 48 U.S. Standard Mesh up to about one-quarter inch in diameter(chart 1; col. 7,  lines 4-9, read  on  granular  form  clay), made from  clay  fines  with  a  size  of  less  than  40  mesh( read on  clay  in  

Regarding  claims  2, 7 and 19, the  prior  art  discloses  that the present agglomeration process can be used to form pellets from many different types of clay fines from various clay mineral families, including those of the smectite, halloysite, montmorillonite, bentonite, hectorite, Fuller's earth, kaolinite, or diatomite families, or in general terms, from any member of the hydrous aluminous silicates. The process works equally well for pure forms of clay fines, as those previously described, and for mixtures of various clay mineral species such as, for example, two layer kaolinites and halloysites, three layer montmorillonites of both the elongate and equidimensional types, nonexpanding lattice groups such as illites, and chain structure families such as attapulgites, sepiolites or palygorskites. (col. 3, line 58-col. 4, line 9).
Regarding  claim  8, the prior art discloses that that in addition to, or in place of fly ash, paper sludge(  heavy organic ingredients and  density ) and  saw dust(  light organic  ingredients and  density), or other organic fiber waste, various other raw materials may be combined with the clay fines(col. 5,  lines 8-15; col. 5, line 58-col.6,  line30). By properly selecting the additive materials to be used with clay, characteristics .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S.  Patent No. 4,343,751, further in view of U. S.  Patent No. 4,238,242.
 Regarding  claim  5,  US’751  discloses  a  composition  set  forth  above,  but  it  is  silent  that  sodium  silicate  is  in the   composition.
  However, US’242,  also  drawn  to  making  soil( clay)  aggregates, discloses that the addition of less than  4%  sodium silicate has been found to improve the hardness of the aggregates(col. 2,  lines  35-37).
 Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to using  sodium  silicate  in the  composition,  motivated  by the  fact  that  US’242  discloses  that the addition of less than  4%  sodium silicate has been found to improve the hardness of the aggregates(col. 2,  lines  35-37).
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. The attorney and the Examiner agreed to cancel the interview on 04/01/2021.
The applicant  argues  that the  prior  art  fails  to  teaches  that the  water  content  is  not more than 19.5%. The  Examiner respectfully  submits  that the  prior  art  discloses  that  The prior art discloses that it has been found that for every one hundred (100) parts of dry clay, forty-one (41) parts of water are preferred for pellet formation. The preferred quantity amounts to about twenty-nine and one-tenth percent (29.1%) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731